                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


KHANIS-ORION MORNINGSTAR
ADC #164590                                                                            PLAINTIFF

v.                             Case No. 4:19-cv-00212-KGB-JTK

WENDEY KELLEY, et. al.                                                             DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Khanis-Orion Morningstar’s complaint is dismissed without prejudice.

       So adjudged this the 9th day of March, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                                  United States District Judge
